Citation Nr: 0612745	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-19 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disorder, to include hearing loss. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for a menstrual 
disorder.

5.  Entitlement to service connection for complete loss of 
smell, to include as secondary to service-connected 
sinusitis.

6.  Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active duty from May 1986 to May 1993 with 
service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied 
service connection for a menstrual disorder, a bilateral foot 
disorder, a bilateral ear disorder, complete loss of sense of 
smell and PTSD

The RO has considered the veteran's claim for service 
connection for a bilateral ear disorder.  The July 2002 
rating decision and a subsequently dated Supplemental 
Statement of the Case (SSOC) clearly reflect consideration of 
the law and regulations pertaining hearing loss.  Thus, the 
Board has phrased the issue on appeal as entitlement service 
connection for a bilateral ear condition, to include hearing 
loss.

In the July 2002 rating decision the RO also proposed to 
decrease the evaluation for service-connected proptosis of 
the eyes from a 10 percent rating to a noncompensable rating.  
The veteran filed a notice of disagreement with the RO's 
proposal.  By an October 2002 rating decision, the RO 
decreased the evaluation for proptosis of the eyes from 10 
percent to a noncompensable rating, effective February 1, 
2003.  By a December 2003 rating decision, the RO restored 
the 10 percent rating for proptosis of the eyes effective 
February 1, 2003.  Thus, the issue of the propriety in the 
reduction of the rating for proptosis of the eyes from 10 
percent to noncompensable is not before the Board, as the RO 
restored the 10 percent rating for said disability.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The veteran indicated in a July 2003 substantive appeal (Form 
9) that she desired a hearing before a Veterans Law Judge at 
the RO (i.e., Travel Board hearing).  However, the veteran 
failed to report for the hearing, which was scheduled in May 
2005.  As she has not provided good cause for her failure to 
appear or requested that the hearing be rescheduled, her 
hearing request is deemed to be withdrawn.  38 U.S.C.A. 
§ 20.704(d) (2005).

In a September 2005 Appellant's Brief, the veteran's 
representative asserted that the veteran's claims for service 
connection for a menstrual disorder, a bilateral ear 
disorder, asthma, and a disability manifested by a complete 
loss of smell were all manifestations of undiagnosed illness 
resulting from Gulf War service.  The AMC/RO has not had an 
opportunity adjudicate these claims with application of the 
laws and regulations pertaining undiagnosed illness.  
Accordingly, the claims for service connection for a 
menstrual disorder, a bilateral ear disorder, to include 
hearing loss; and loss of smell are remanded the AMC/RO for 
further development.  As the decision below grants the 
veteran's claim for service connection for asthma, there is 
no prejudice to the veteran in adjudicating this matter on 
the merits without regard to the criteria for undiagnosed 
illness.  

The issues of entitlement to service connection for a 
menstrual disorder, and ear disorder (to include hearing 
loss); a disability manifested by a complete loss of smell, 
to include as secondary to service-connected sinusitis; and a 
bilateral foot disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of 
record shows that the veteran does not meet the diagnostic 
criteria for PTSD and there is no competent or credible 
evidence that confirms the veteran's alleged in-service 
stressor.

2.  It is at least as likely as not that the veteran's asthma 
began during active service.


CONCLUSIONS OF LAW

1.  Claimed PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) 
(2004).

3.  Asthma was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for asthma.  Therefore, no further development is needed with 
respect to this claim.

As to the claim for service connection for PTSD, a review of 
the claims folder reveals compliance with the statutory and 
regulatory provisions.  That is, by way of a VCAA letter in 
August 2003, the veteran was provided with the applicable law 
and regulations and given adequate notice as to the evidence 
needed to substantiate her claim and the evidence not of 
record that is necessary.  The August 2003 letter advised the 
veteran that VA would attempt to obtain records of private 
medical treatment if she identified the treatment and 
provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking her to submit 
everything she has which is pertinent to the claim decided 
herein.  The August 2003 VCAA letter specifically asked the 
veteran to tell the RO if she knew of any additional evidence 
she would like considered.  This request of the veteran 
implicitly included a request that if she had any pertinent 
information, he should submit it.  The veteran was notified 
and aware of the evidence needed to substantiate her claim 
for service connection for PTSD and the avenues through which 
she might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA has taken all appropriate action to develop the 
veteran's claim.  Although the RO did not provide notice of 
the VCAA prior to the initial unfavorable RO decision, VA has 
made all reasonable efforts to assist the veteran in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  

The decision in 18 Vet. App. 112 (2004) (Pelegrini II, 
which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)) held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  

The "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b) (1).  As the 
Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit 
any and all evidence relevant to her claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements or in not 
providing the precise language of the 4th element is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the veteran was afforded a VA psychiatric 
examination which, when considered with the other relevant 
evidence of record, is sufficient to adjudicate the appeal of 
her claim for service connection for PTSD.  That evaluation 
ruled out a current diagnosis of PTSD.  Under these 
circumstances, there is no duty to provide an examination or 
etiology opinion; it is not "necessary" to resolve the 
questions raised as the evidence currently of record is 
adequate to adjudicate this claim.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
With respect to the issue decided here, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed PTSD.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Factual Background

A service personnel record (the veteran's DD Form 214) shows 
that she served in Southwest Asia during the Persian Gulf 
War.  She did not receive decorations or medals evincing 
combat duty.  Her military primary specialty was 
administrative specialist.

The veteran's service medical records, including a report of 
a separation examination, are negative for any findings 
relating to a psychiatric disorder.

The veteran underwent a VA psychiatric examination in 
September 2005.  She stated that she served in Saudia Arabia 
during Desert Storm and that she had recollections of seeing 
many dead enemy soldiers while crossing the Kuwait border.  
Based mental status examination, the examiner concluded that 
the veteran did not meet the criteria for PTSD.  

The veteran underwent a VA general medical examination in 
September 1995.  On examination of the respiratory system, 
the examiner noted the veteran was short of breath and 
commented that in years back she was diagnosed with bronchial 
asthma.

VA outpatient treatment records dated from January 1995 to 
November 1995 show diagnoses of PTSD.

On VA Persian Gulf Registry Examination in January 1995, the 
veteran stated that he felt short of breath at all times.  

Medical treatment records dated in May 2003 from Allergy and 
Asthma Clinic show that the veteran was diagnosed with active 
asthma with documented reversibility. 

Analysis
 
Service connection

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005).  If a veteran did not engage in combat, his 
statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).  [The Board 
notes that 38 C.F.R. § 3.304(f) was amended effective March 
7, 2002; however, the changes pertain primarily to claims 
involving personal assaults. The veteran's contentions do not 
involve a personal assault.]

One of the necessary criteria to establish service connection 
for PTSD is medical evidence which shows that the veteran has 
a current diagnosis of PTSD.  In this case, VA treatment 
records include diagnoses of PTSD but following the most 
current and thorough VA psychiatric examination in September 
2005, the psychiatrist concluded that the veteran did not 
meet the diagnostic criteria for PTSD.  

The Board accords greater weight to the September 2005 VA 
examiner's opinion, indicating that the veteran does not have 
PTSD.  The September 2005 VA examination report was thorough 
with a review of pertinent medical records.  Furthermore, 
psychological testing of the veteran was performed.  The 
Court has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).

Even assuming a current diagnosis of PTSD, the veteran did 
not engage in combat and it is not contended otherwise, and 
her claimed in-service stressor is not verified.  The only 
stressor information provided by the veteran is that of 
seeing many dead enemy soldiers while crossing the Kuwait 
border.  The veteran's statement is vague, without specifying 
dates, names or other details.  In the absence of more 
specific details, this alleged incident cannot be verified.  
That is, generally anecdotal noncombatant incidents such as 
the one claimed by the veteran are not researchable, since 
incidents can only be officially researched if they have been 
reported and documented.  See 38 C.F.R. § 3.159 (c)(2)(i) 
(2005).

Applicable law, as applied to this case, provides that a 
diagnosis of PTSD must be based on verified stressors.  In 
this case, there has been no such verification.  A diagnosis 
of PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for menstrual disorders, a 
bilateral ear disorder and PTSD.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Asthma

In this case, the veteran's service medical records show a 
diagnosis of asthma.  On a report of medical history at the 
time of her discharge examination, the veteran indicated that 
she suffered from asthma.  Shortly after discharge from 
service, a VA examiner in September 1995 noted that the 
veteran was short of breath.  On VA examination in January 
1995, the veteran complained of chronic and recurrent t 
shortness of breath.  Private treatment records dated in May 
2003 include a diagnosis of asthma.  

Given the in-service and post-service medical evidence of 
asthma and the continuity of shortness of breath, the Board 
finds that it is at least as likely as not that the veteran's 
current asthma began during service.  With application of the 
benefit of the doubt doctrine, service connection for asthma 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Service connection for PTSD is denied.

Service connection for asthma is granted.


REMAND

A preliminary review of the record indicates that the 
veteran's claims for service connection for a menstrual 
disorder, a disability manifested by a complete loss of 
smell, to include as secondary to service-connected 
sinusitis, and an ear disorder require additional 
development. The veteran's representative has alleged on 
behalf of the veteran that these conditions are 
manifestations of an undiagnosed illness or illnesses 
resulting from Gulf War service.  See September 2005 Informal 
Hearing Presentation.  Accordingly, the RO must adjudicate 
the veteran's claims pertaining to Persian Gulf War illness 
in accordance with 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

The veteran has also claimed that her complete loss of smell 
was caused or aggravated by her service-connected sinusitis.  
In this regard, the Board notes that a VA medical opinion has 
not been obtained.  On VA examination in February 2002 for 
evaluation of her sinusitis, the veteran reported that she 
was unable to smell anything and had markedly reduced taste.  
The examiner did not comment on the veteran's complaints.  
The Board finds that a VA opinion as to the causal 
relationship, if any, between any current disorder manifested 
by a loss of smell and the veteran's service or whether the 
disability in question was caused or aggravated by her 
service-connected sinusitis, is necessary for the proper 
adjudication of this claim.  38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c) (4); see also 38 C.F.R. § 3.310(a).  It 
is pertinent to note that secondary service connection may be 
found in certain instances in which a service-connected 
disability aggravates another condition.  When aggravation of 
a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Turning next to the issue of service connection for a 
bilateral foot disorder, the service medical records show 
that on her entrance examination, she was diagnosed with 
bilateral pes planus.  On the report of medical history 
associated with the discharge examination, the veteran 
indicated that she had foot trouble.  The examiner noted that 
the veteran had a history of pes planus that was occasionally 
symptomatic.  The discharge examination was negative for any 
abnormal objective findings, diagnosis or treatment for pes 
planus.  There are no other service medical records 
pertaining to pes planus or foot pain.  Post-service VA 
treatment records have diagnosed the veteran with pes planus.  
The Board finds that the RO must readjudicate the issue of 
service connection of a bilateral foot disorder, diagnosed as 
pes planus, with consideration of the law and regulations 
relating to the presumption of aggravation, which is 
summarized below.

If a preexisting disorder is noted upon entry into service, a 
veteran cannot bring a claim for incurrence in service for 
that disorder, but a veteran may bring a claim for service-
connected aggravation of that disorder.  See 38 U.S.C.A. § 
1153 (West 2002); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  In the latter case, it was reaffirmed that 38 
U.S.C.A. § 1153 applies in such a situation and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  However, if the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; see also Jensen, 19 F.3d at 1417; 38 C.F.R. § 3.306.

In Cotant v. Principi, 17 Vet. App. 116 (2003), the Court of 
Appeals for Veterans' Claims reversed the Board's 
determination that the presumption of aggravation had been 
rebutted.  On de novo review, the Court found the evidence as 
to the natural progress of appellant's preexisting hip 
condition did not show "clearly and unmistakably" that the 
increase found by the Board was due to the natural progress 
of the disease.  

In this context, the RO is advised that the VA General 
Counsel issued a precedent opinion, VAOPGCPREC 3-2003, on 
July 16, 2003, effectively changing the manner in which VA 
applies the presumptions of soundness and aggravation.  As to 
the latter presumption, potentially applicable here, 38 
C.F.R. § 3.306(b) provides that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service.  Section 3.306(b) properly 
implements 38 U.S.C. § 1153, which provides that a 
preexisting injury or disease will be presumed to have been 
aggravated in service in cases where there was an increase in 
disability during service.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The Board 
finds that a thorough and contemporaneous medical examination 
that takes into account the records of prior medical 
treatment should be accomplished.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the veteran before an 
appellate decision on the merits of his claim for service 
connection for a bilateral foot disorder.

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability(ies) on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2005).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present specific to the issues of 
service connection for a menstrual 
disorder, an ear disorder (including 
hearing loss), a bilateral foot disorder 
and a complete loss of smell, to include 
as secondary to service-connected 
sinusitis. 

The AMC/RO should also send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims of service 
connection for a menstrual disorder, an 
ear disorder (including hearing loss), a 
bilateral foot disorder and a complete 
loss of smell, to include as secondary to 
service-connected sinusitis, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The AMC/RO should arrange for an ENT 
examination to determine the nature, 
extent and etiology of any disability 
manifested by a loss of smell that may be 
present.  The claims file must be made 
available to and reviewed by the 
examiner.  The examiner should consider 
any pertinent findings set forth in the 
veteran's claims folder.  

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the clinical evaluation, 
and any tests that are deemed necessary, 
the physician is asked to opine (1) 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any disability manifested by a loss of 
smell that may be present began during 
service or is causally linked to any 
incident of  service, or (2) whether it 
is at least as likely as not that a 
disability manifested by a loss of smell 
was caused or aggravated by the veteran's 
service-connected sinusitis.  

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

The clinician is advised that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

The clinician is further advised that an 
opinion of "more likely" or "as 
likely" would support a finding of the 
claimed cause or aggravation, whereas 
"less likely" would weigh against the 
claim.  

3.  The AMC/RO should arrange for an 
examination for the purpose of determining 
whether a foot disability was caused or 
aggravated by service.  The clinician must 
review the claims file in conjunction with 
the examination.

(a)  Since the record clearly shows 
bilateral pes planus upon the pre-
induction examination, following a review 
of the relevant medical evidence in the 
claims file, the history obtained from the 
veteran, the physical examination, and any 
tests that are deemed necessary, the 
examiner is requested to opine whether the 
veteran's pes planus was chronically 
worsened during service.  For this 
question, the examiner is asked to answer 
yes or no.  

The clinician is advised that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition, 
beyond its natural progression, versus a 
temporary flare- up of symptoms.

(b)  The clinician is requested to provide 
a second opinion.  Following a review of 
the relevant medical evidence in the 
claims file, obtaining the history from 
the veteran, the physical examination, and 
any tests that are deemed necessary, the 
examiner is requested to opine whether it 
is at least as likely as not (50 percent 
or more probability) that any foot 
disability other than pes planus that may 
be present began during or as the result 
of any incident of service.

For this second first opinion, a 
different legal standard is applicable.  
The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if any 
question is found to be too speculative to 
answer, he or she should so state.  

4.  The AMC/RO should adjudicate the 
claims of service connection for a 
menstrual disorder, an ear disorder and 
complete loss of smell, to include as due 
to undiagnosed illness under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

The AMC/RO should also adjudicate the 
claim of service connection for a 
complete loss of smell, on both a direct 
incurrence basis and as secondary to the 
veteran's service-connected sinusitis.  

The AMC/RO should adjudicate the issue of 
service connection for a bilateral foot 
disorder with consideration of the law 
and regulations pertaining to aggravation 
of pre-existing disabilities.  See 38 
U.S.C. § 1153; 38 C.F.R. § 3.306; 
VAOPGCPREC 3-2003.

If any benefit sought on appeal remains 
denied, the veteran should be provided an 
SSOC, which should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


